ITEMID: 001-71461
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF DROZDOWSKI v. POLAND
IMPORTANCE: 3
CONCLUSION: Violation of Art. 8;Violation of Art. 34;Remainder inadmissible;Non-pecuniary damage - financial award
JUDGES: Nicolas Bratza
TEXT: 4. The applicant was born in 1965 and lives in Brzeg, Poland.
5. On 26 January 2000 the applicant was remanded in custody on a charge of robbery. On 31 July 2000 he was convicted as charged and sentenced to a prison term.
6. The applicant appealed against his conviction but his appeal was dismissed on 20 December 2000 by the Warsaw Court of Appeal (Sąd Apelacyjny).
7. On 13 March 2002 the Supreme Court (Sąd Najwyższy) dismissed the applicant’s cassation appeal.
8. The first page of the applicant’s first letter to the Court of 26 May 2000, which was delivered to the Court on 19 July 2000, bears a stamp: “Censored on – [a handwritten date]: 14.07.2000, judge: [an illegible signature]” (Ocenzurowano dnia – 14.07.2000, sędzia [podpis nieczytelny]). The same stamp and signature are marked on the third page of the letter. Moreover, two words have been obscured with a felt-tip pen on the last page of the letter. The left side of the envelope in which the letter was delivered was opened and subsequently sealed with Sellotape.
9. Rules relating to means of controlling correspondence of persons involved in criminal proceedings are set out in the Code of Execution of Criminal Sentences (Kodeks karny wykonawczy) (“the 1997 Code”) which entered into force on 1 September 1998.
10. The relevant part of Article 103 § 1 of the Code provides as follows:
“Convicts (...) have a right to lodge complaints with institutions established by international treaties ratified by the Republic of Poland concerning the protection of human rights. Correspondence in those cases (...) shall be sent to the addressee without delay and shall not be censored.”
11. Article 214 § 1 reads as follows:
“Unless exceptions are provided for in the present Chapter, a detainee shall enjoy at least the same rights as are secured to a convicted person serving a sentence of imprisonment under the ordinary regime in a closed prison. No restrictions shall be applied to him except such as are necessary to secure the proper conduct of criminal proceedings, to maintain order and security in a remand centre and to prevent demoralisation of detainees.”
12. Article 217 § 1 reads, in so far as relevant, as follows:
“(...) detainee’s correspondence shall be censored by [the authority at whose disposal he remains], unless the authority decides otherwise.”
13. Article 242 § 5 reads as follows:
“The prohibition of censorship shall also mean the prohibition of acquainting oneself with the content of the letter.”
14. On 1 September 1998 the Rules of Detention on Remand (Rozporządzenie Ministra Sprawiedliwości w sprawie regulaminu wykonywania tymczasowego aresztowania) entered into force.
§ 36 of the Rules provides:
“A detainee’s correspondence, including correspondence with the international institutions for the protection of human rights, which act on the basis of international agreements ratified by the Republic of Poland, with the Ombudsman and public and local government institutions, is mailed through the intermediary of the authority at whose disposal he remains.”
§ 37 provides:
“1. If the authority at whose disposal [a detainee] remains ceases to censor correspondence, it shall be subject to the supervision or censorship by the prison administration, except for cases referred to in Article 73 of the Code of Criminal Procedure and Articles 102 (11) and 103 of the Code [of Execution of Criminal Sentences].
2. The correspondence of a detainee shall be supervised by the administration of the detention centre when necessary in the interest of protecting social interest, the security of a detention centre or requirements of personal re-education.
3. The supervision referred to in paragraph 2 shall be executed by controlling the content of the correspondence and acquainting oneself with its wording.
4. The correspondence referred to in Articles 8 § 3, 102 (11) and 103 § 1 of the Code [of Execution of Criminal Sentences] may be only subjected to the control of its content [kontrola zawartości], which shall take place in the presence of a detainee.”
15. § 38 provides:
“2. Censorship shall mean deleting a part of text or making it illegible, whereas seizing correspondence shall mean not transmitting it to a detainee and placing it in his file.”
VIOLATED_ARTICLES: 34
8
